Citation Nr: 0313844	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  00-02 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bipolar disorder with 
mania and psychosis.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served in the Navy Reserve from December 1986 to 
September 1992 and had active duty for training (ACDUTRA) 
from May 4, 1987, to August 27, 1987, along with multiple 
periods of inactive duty for training, the specific date of 
which are unverified.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied service connection for bipolar 
disorder with mania and psychosis.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

The Act and implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.102 (2002).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

A review of the record revealed that the claims file was in 
the RO's possession at the time the VCAA was enacted and 
remained with the RO until it was certified to the Board in 
October 2002, which totals approximately two years.  During 
this time, the RO had ample opportunity to familiarize itself 
with the new law and the duties it imposed.  In spite of 
this, the record shows that the RO did not take any action to 
inform the veteran of the VCAA or to comply with it.  As the 
VCAA includes a new duty to notify and assist the veteran in 
her claim, the complete omission of the law must be 
corrected.  

In light of the significant changes that occurred as a result 
of the VCAA, the RO will be given another opportunity to 
comply, as adjudication of the claim without prior 
notification of the law would be potentially prejudicial to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
394 (1993).  

Action taken by the RO to comply with the VCAA should include 
obtaining treatment records from Dr. John Gilliam at 
Westbrook Behavior.  The veteran testified during a February 
2003 Central Office hearing that she had been seeing him 
since 1994; however, an inpatient admittance record from 
Metropolitan Clinic of Counseling dated in July 1992 noted 
that Dr. Gilliam was her physician at that time.

The veteran also testified that she had psychiatric 
hospitalization in 2000 and 2002 at the Poplar Springs 
Hospital and in March 2002 at St. Mary's Hospital.  Prior to 
entering service, she was hospitalized in 1980 at the Medical 
College of Virginia for treatment of a psychiatric disorder, 
and in 1982 for severe headaches.  

Service medical records included a medical board narrative 
that noted the veteran received an appreciation letter for 
being on active duty during Desert Storm.  Since no active 
duty period has been identified, the RO must seek 
verification of such dates.

If, indeed, active duty is verified, it may be necessary to 
schedule the veteran for a VA examination to obtain an 
opinion regarding the etiology of her disorder.

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should contact the veteran and 
request that she submit the names and 
addresses of all health care providers, 
VA or private, who have treated her for a 
mental disorder since 1980.  Of 
particular interest are hospitalization 
records from the Medical College of 
Virginia in 1980 and 1982, St. Mary's 
Hospital in 2002 and Poplar Springs 
Hospital in 2000 and 2002 along with 
records from Dr. John Gilliam at 7140 
Perm Road, Richmond, Virginia.  After 
securing the necessary releases, the RO 
should request copies of any medical 
records that have not been previously 
obtained.  Any such records obtained 
should be associated with the claims 
file.  Unsuccessful attempts at procuring 
any medical records must be documented in 
writing.

2.  The RO must verify if and when the 
veteran had active duty while in the Navy 
Reserves.  All documents obtained should 
be associated with the claims file.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.

4.  If it is verified that the veteran 
had active duty during Desert Storm, then 
the veteran should be scheduled for a VA 
psychiatric examination to determine the 
nature, manifestations, and etiology of 
her bipolar disorder.  The examiner 
should offer an opinion as to whether her 
bipolar disorder is at least as likely as 
not active military service or whether it 
arose from circumstances other than 
active military duty.  The examiner 
should provide a rationale for opinions 
expressed.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should indicate in the reports whether 
the claims folder was reviewed.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  Upon completion of the requested 
development above and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate this 
claim.  If the benefits sought on appeal 
remain denied, the veteran and her 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




